Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
The allowed claims are 1-10.
 
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is 5,309,725 to Cayce, 2011/0289956 to Shah, and US 2005/0235666 to Springer. Cayce teaches a moisture control system for use with an associated two-pipe (17, 170, Fig. 1) chilled water air conditioning system delivering a working fluid flowing from an associated chilled water source (173, Fig. 1) via an associated chilled water source conduit and returning the working fluid to an associated chilled water return via an associated chilled water return conduit, the moisture control an air treatment coil, (col. 6, 53-68), receiving a return air flow into a cooling coil and exhausting the return air flow as a cooled supply 
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, a wrap-around fluid conduit in operative fluid communication with the associated chilled water return conduit, the precooling coil, the associated reheat coil, and the hot water return conduit, the wraparound fluid conduit containedly directing the first portion of the cold working fluid through a series arrangement of an input of the wrap-around fluid conduit, the precooling coil, and the associated reheat coil; and a regulator circuit operatively coupled with the input of the wrap-around fluid conduit and with the associated chilled water return conduit, the regulator circuit metering the first portion of the cold working fluid from the associated chilled water 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763